NUMBER 13-13-00476-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


VICTOR T. SERRANO,                                                            Appellant,

                                            v.

MANUEL RAMOS,                                                                  Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                ORDER TO FILE APPELLANT'S BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court on appellant’s motion to abate appeal and remand

to trial court for entry of findings of fact and conclusions of law and motion for extension

of time to file brief. The Court, having fully examined and considered appellant's motion

to abate appeal and remand for findings of fact and conclusions of law, DENIES the

motion.
       Appellant’s brief was originally due to be filed on December 23, 2013, and this

Court has previously granted appellant three extensions for the filing of appellant’s brief

in this cause. Appellant has now filed his fourth motion requesting additional time to file

the appellate brief in this cause. Appellant’s motion for extension of time to file the brief

is GRANTED.      The Court, however, looks with disfavor upon the delay caused by

counsel's failure to timely file a brief in this matter. The Honorable Victoria Guerra,

counsel for appellant, is hereby ORDERED to file the appellate brief with this Court on or

before June 19, 2014.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Victoria Guerra by certified mail, return receipt requested.

                                                         PER CURIAM

Delivered and filed the
13th day of May, 2014.




                                             2